       Case 1:19-cv-01194-JPW Document 73 Filed 08/21/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ROBERT M. MUMMA, II,          : Civil No. 1:19-CV-01194
                              :
        Appellant,            :
                              :
        v.                    :
                              :
DOUBLE M DEVELOPMENT, et al., :
                              :
        Appellees.            : Judge Jennifer P. Wilson
                          ORDER
     AND NOW, on this 21st day of August, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. The portions of Appellant’s appeal (Doc. 1) that were not previously

     dismissed as moot are DENIED.

  2. The Clerk of Court is directed to close this case.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
